DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 18 recite the limitation “sufficient”. The term "sufficient" in claims 11 and 18 is a relative term which renders the claim indefinite since the metes and bounds of the claim cannot be readily determined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMoss et al. (US 20150342362 A1), herein referred to DeMoss.
Regarding claim 1, DeMoss discloses a shaped body, comprising: at least one spring (coil spring 20) and at least one foam section (flexible foam 40 and fabric pocket 30), whereas an uppermost section of the foam section is attached to an uppermost section of the at least one spring (see FIG. 1, top area 32 covers upper portion 22), and a lowest section of the foam section (see FIG. 1, bottom area 34 covers lower portion 24) is attached to the lowest section of the at least one spring.
Regarding claim 2, DeMoss discloses a softness of the at least one foam section is temperature dependent (see paragraph [0021], it is noted that the hardness of the flexible foam is measured at approximately room temperature i.e., 21° C., to 23° C). Examiner notes that it has been held for inherency based on the discovery of a new property, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). It should be noted that the properties of materials such as polymers and plastics to include foam include hardening and softening when exposed to cooler or warmer temperatures respectfully.
Regarding claim 3, DeMoss discloses wherein the at least one foam section is located inside the spring or wherein the at least one foam section is wrapped and at least partially abuts the at least one spring (see FIG. 1, flexible foam 40 and fabric pocket 30 are located at least partially inside of the spring).
Regarding claim 4, DeMoss discloses a plurality of springs and the at least one foam section is enclosed by the plurality of springs (see FIG. 3, a plurality of springs is disposed on lower foundation 270 with at least one flexible foam 40 and fabric pocket 30 enclosed within said plurality of springs).
Regarding claim 5, DeMoss discloses at least one plate attached to at least one of the uppermost section of the foam section and uppermost section of the at least one spring, or the lowest section of the foam section and the lowest section of the at least one spring (see FIG. 3, at least one flexible foam 40 and fabric pocket 30 are attached to lower foundation 270 with coil spring 20 also attached to the lower foundation 270).
Regarding claim 8, DeMoss discloses the at least one foam section comprises a plurality of foam sections (see FIG. 4, plurality of spring assemblies 10 each having a flexible foam 40 and fabric pocket 30). 
Regarding claim 9, DeMoss discloses the at least one foam section further comprises at least one of a horizontal channel or a vertical channel. Examiner notes fabric pocket 30 defines a vertical channel through which the coil spring is enveloped, see FIG. 1.
Regarding claim 13, DeMoss discloses a cushion, bed, mattress or pillow comprising the shaped body according to claim 1 (see FIG. 4, mattress assembly 300).
Regarding claim 14, DeMoss discloses the at least one foam section is located inside the spring or wherein the at least one foam section is wrapped and at least partially abuts the at least one spring (see FIG. 1, flexible foam 40 and fabric pocket 30 are located at least partially inside of .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over DeMoss.
Regarding claim 11, DeMoss discloses the frame section being smaller in size compared to the spring so that no part of the foam section is expanding between the wire of the spring (see FIG. 4, flexible foam 40 and recess 38 of fabric pocket 30 fit within the coil where application of a load would not force portions of the flexible foam 40 and recess 38 through the coils of coil spring 20) but does not explicitly teach said expansion under the conditions of having a load of up to 8.0 kPA. Examiner notes "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 12, DeMoss discloses at least one spring having an inner section and at least one foam section located within inner section, having a cross-section being smaller in size compared to the size of the inner section of the spring (see FIG. 1, flexible foam 40 and recess 38 of fabric pocket 30 fit within inner portions of coil spring 20) but does not explicitly teach such that under a load of up to 8.0 kPa the at least one foam section is adapted to expand only within the inner section of the spring. Examiner notes "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of DeMoss to configure the flexible foam 40 and fabric pocket 30 to fit such that the elements do not expand through the coils under a load of 8.0 kPa for the purposes of achieving a preferred firmness of the support under load. 
Claims 6, 7, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeMoss, in view of Kirchhoff (US 20110000018 A1), herein referred to as Kirchhoff.
Regarding claim 6, DeMoss does not explicitly disclose a temperature-regulating device for changing the temperature dependent foam section. Kirchhoff, however, discloses a molded product and use thereof comprising a plurality of sections 54-56 comprising thermoelastic and viscoelastic plastic material and control units 51-53 attached to each section for the purpose of regulating the firmness of each section through temperature regulating devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of DeMoss with the thermally controlled firmness 
Regarding claim 7, DeMoss (in view of Kirchhoff) teaches a control device for the temperature regulating device adapted to adjust the firmness of one of the at least one foam section by alteration of temperature of the at least one foam section (see Kirchhoff, control units 51-53).
Regarding claim 15, DeMoss discloses at least one plate attached to at least one of the uppermost section of the foam section and uppermost section of the at least one spring, or to the lowest section of the foam section and the lowest section of the at least one spring (see FIG. 3, at least one flexible foam 40 and fabric pocket 30 are attached to lower foundation 270 with coil spring 20 also attached to the lower foundation 270), but does not explicitly teach and further comprising a temperature-regulating device for changing the temperature-dependent foam section. Kirchhoff, however, discloses a molded product and use thereof comprising a plurality of sections 54-56 comprising thermoelastic and viscoelastic plastic material and control units 51-53 attached to each section for the purpose of regulating the firmness of each section through temperature regulating devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of DeMoss with the thermally controlled firmness system as taught by Kirchhoff in order to facilitate adjustment of the mattress firmness according to user preference.
Regarding claim 16, DeMoss (in view of Kirchhoff) teaches a control device for the temperature regulating device adapted to adjust the firmness of one of the at least one foam section by alteration of temperature of the at least one foam section (see Kirchhoff, control units 51-53), and wherein the at least one foam section comprises a plurality of foam sections (see DeMoss, FIG. 4, plurality of spring assemblies 10 each having a flexible foam 40 and fabric pocket 30).
Regarding claim 19, DeMoss (in view of Kirchhoff) teaches a cushion, bed, mattress or pillow comprising the shaped body according to claim 7 (see DeMoss FIG. 4, mattress assembly 300).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DeMoss, in view of Masuda et al. (US 5148706 A), herein referred to as Masuda.
Regarding claim 10, DeMoss does not explicitly disclose a plurality of sensors to measure pressure applied to a surface of the shaped body. Masuda, however, discloses an apparatus for selecting a mattress comprising a plurality of sensors 11 disposed on an upper surface of coil springs 6 or in the alternative over cushioning member 51 for the purpose of detecting loads on in relative areas of the mattress. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of DeMoss with the plurality of sensors as taught by Masuda in order to provide a means for sensing loads on a mattress.
Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeMoss, in view of Kirchhoff, and further in view of Masuda.
Regarding claim 17, DeMoss (in view of Kirchhoff) teaches the at least one foam section further comprises at least one of a horizontal channel or a vertical channel (see DeMoss, fabric pocket 30 defines a vertical channel through which the coil spring is enveloped, see FIG. 1), but does not explicitly teach further comprising a plurality of sensors to measure pressure applied to a surface of the shaped body. Masuda, however, discloses an apparatus for selecting a mattress comprising a plurality of sensors 11 disposed on an upper surface of coil springs 6 or in the alternative over cushioning member 51 for the purpose of detecting loads on in relative areas of the mattress. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of DeMoss with the plurality of sensors as taught by Masuda in order to provide a means for sensing loads on a mattress.
Regarding claim 18, DeMoss (in view of Kirchhoff and further in view of Masuda) teaches the foam section being smaller in size compared to the spring so that no part of the foam section is expanding between the wire of the spring (see DeMoss FIG. 4, flexible foam 40 and recess 38 of fabric pocket 30 fit within the coil where application of a load would not force portions of the flexible foam 40 and recess 38 through the coils of coil spring 20), and comprising at least one spring having an inner section and at least one foam section located with the inner section, having a cross-section being smaller in size compared to the size of the inner section of the spring (see DeMoss FIG. 1, flexible foam 40 and recess 38 of fabric pocket 30 fit within inner portions of coil spring 20), but does not explicitly teach said expansion under the conditions of having a load of up to 8.0 kPA, or such that under load of up to 8.0 kPa the at least one foam section is adapted to expand only within the inner section of the spring. Examiner notes "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of DeMoss to configure the flexible foam 40 and fabric pocket 30 to fit such that the elements do not expand through the coils under a load of 8.0 kPa for the purposes of achieving a preferred firmness of the support under load. 
Regarding claim 20, Demoss (in view of Kirchhoff and further in view of Masuda) teaches a cushion, bed, mattress or pillow comprising the shaped body according to claim 7 (see DeMoss FIG. 4, mattress assembly 300).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/9/2022